internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc psi b04 -plr-120773-01 date april legend taxpayer annuitant charity a association ira dear this is in response to your date letter and other correspondence requesting rulings concerning the tax treatment of funding a testamentary charitable_gift_annuity with assets from an individual_retirement_account you have requested the following rulings charity’s tax-exempt status will not be adversely affected because of the receipt of ira proceeds upon taxpayer’s death in exchange for the annuity payable to the annuitant nor will charity recognize taxable_income as a result of its receipt of the ira proceeds upon taxpayer’s death in exchange for the annuity payable to annuitant for purposes of determining the character of the annuity payments received by annuitant her investment_in_the_contract as defined in sec_72 of the internal_revenue_code is equal to the ira proceeds transferred to charity in exchange for the annuity less the estate_tax_charitable_contribution deduction taxpayer’s gross_estate for federal estate_tax purposes will include the value of the ira at the time of taxpayer’s death taxpayer’s estate may claim an estate_tax charitable deduction equal to the value of the ira less the value of the annuity to be paid to annuitant plr-120773-01 upon the death of taxpayer the proceeds from the ira which will be distributed to charity in exchange for the annuity will not be included in the gross_income of the estate for federal_income_tax purposes the facts submitted are as follows taxpayer is the owner of an individual_retirement_account ira described in sec_408 of the code the current balance of the ira is approximately dollar_figurea taxpayer will enter into a gift annuity agreement with charity pursuant to which taxpayer will agree to make a testamentary gift to charity of the ira to facilitate the transfer taxpayer proposes to complete a beneficiary designation form for the ira that provides that upon taxpayer’s death the entire proceeds of the ira will be transferred to charity under the gift annuity agreement the ira proceeds will be deposited in charity’s general fund under the gift annuity agreement in consideration for the testamentary transfer charity will pay an annuity to annuitant if annuitant survives taxpayer annuitant is to receive a fixed amount each year payable quarterly determined based on the percentage rate recommended by association if annuitant predeceases taxpayer the ira proceeds will be transferred to charity without any obligation on charity’s part the annuity is irrevocable and non-assignable except to charity for no consideration cannot be commuted and is to be paid from charity’s general fund charity has been recognized as an entity that is exempt from tax under sec_501 charity has also been recognized as a public charity under sec_509 the annuity that will be paid_by charity to annuitant will be a function of the amount contained in the ira at taxpayers’ death annuitant’s age at that time and the gift annuity rates in effect as recommended by association at taxpayer’s death law and analysis ruling sec_501 provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable educational or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and which does not engage in proscribed legislative and political activities sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes providing relief for the poor and distressed lessening the burdens of government and promoting social welfare in a number of specified ways plr-120773-01 sec_501 provides that an organization described in sec_501 or sec_501 shall be exempt from tax only if no substantial part of its activities consist of providing commercial-type_insurance sec_501 provides that with respect to a sec_501 or sec_501 organization which remains tax exempt after the application of sec_501 - a the activity of providing commercial-type_insurance shall be treated as an unrelated_trade_or_business as defined in sec_513 and b in lieu of the tax imposed by sec_511 with respect to such activity such organization shall be treated as an insurance_company for purposes of applying subchapter_l with respect to such activity sec_501 provides that for purposes of this subsection the term commercial-type_insurance shall not include charitable gift annuities sec_501 states that for purposes of paragraph e the term charitable_gift_annuity means an annuity if - a a portion of the amount_paid in connection with the issuance of the annuity is allowable as a deduction under sec_170 or sec_2055 and b the annuity is described in sec_514 sec_511 imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations exempt from tax under sec_501 sec_512 defines the term unrelated_business_taxable_income to mean the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business sec_513 provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption sec_514 titled annuities provides that for purposes of this section the term acquisition_indebtedness does not include an obligation to pay an annuity which - a is the sole consideration other than a mortgage to which b applies issued in exchange for property if at the time of the exchange the value of the annuity is less than of the value of the property received in the exchange b is payable over the life of one individual in being at the time the annuity is issued or over the lives of two individuals in being at such time and c is payable under a contract which - i does not guarantee a minimum amount of payments or specify a maximum amount of payments and ii does not provide for any adjustment of the amount of the annuity payments by reference to the income received from the transferred property or any other_property in this case the annuity issued by charity qualifies as a charitable_gift_annuity under sec_514 because it satisfies all the relevant criteria the annuity has a plr-120773-01 value which is less than of the value of the property received in exchange by charity the annuity is payable over the life of annuitant the annuity_contract does not guarantee a minimum amount of payments or specify a maximum amount of payments and does not provide for an adjustment which references the amount of income generated by the transferred property based upon the foregoing charity’s tax exempt status under sec_501 will not be adversely affected by the receipt of the ira proceeds upon taxpayer’s death in exchange for the annuity payable to annuitant in addition charity will not recognize unrelated_business_taxable_income as a result of its receipt of the proceeds from the ira upon taxpayer’s death in exchange for the annuity payable to annuitant ruling the taxpayer requested that the service rule that for purposes of determining the character of the annuity payments received by the annuitant annuitant’s investment_in_the_contract is equal to the ira proceeds transferred to the charity in exchange for the annuity less the estate_tax_charitable_contribution deduction in order for the service to issue a ruling on this issue it would have to assume that the annuitant will survive the taxpayer such an assumption would involve a hypothetical situation since both annuitant and taxpayer are presently living accordingly pursuant to section dollar_figure of revproc_2001_4 2001_1_irb_121 the service declines to issue a ruling on this issue ruling sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2031 of the code provides that the value of the gross_estate of the decedent shall be determined by including the value at the time of his death of all property real or personal tangible or intangible wherever situated sec_2033 of the code provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_20_2031-1 of the estate_tax regulations provides that the value of the gross_estate of a decedent who was a citizen or resident_of_the_united_states at the time of his death is the total value of the interests described in sec_2033 through sec_2039 provides that the value of the gross_estate shall include the value of an annuity_payment or other payment receivable by any beneficiary by reason of surviving the decedent under any form of contract or agreement entered into after date other than as insurance under policies of the life of the decedent if plr-120773-01 under such contract or agreement an annuity_or_other_payment was payable to the decedent or the decedent possessed the right to receive such annuity or payment either alone or in conjunction with another for his or her life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death sec_2039 provides that sec_2039 shall apply to only such part of the value of the annuity_or_other_payment receivable under such contract or agreement as is proportionate to that part of the purchase_price thereof contributed by the decedent for purposes of this section any contribution by the decedent’s employer or former employer to the purchase_price of such contract or agreement whether or not to an employee’s trust or fund forming part of a pension annuity retirement bonus or profit- sharing plan shall be considered to be contributed by the decedent if made by reason of his employment in this case taxpayer possesses the right to receive payments from the ira during her life and the right to designate the ira beneficiaries the ira is funded with contributions made by taxpayer therefore based on the facts submitted and the representations made the value of the ira at taxpayer’s death will be included in taxpayer’s gross_estate ruling sec_2055 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of a corporation or certain other organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_2055 provides that where an interest in property passes or has passed_from_the_decedent to a person or for a use described in a and an interest in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in a a deduction shall be allowed under this section for the interest which passes or has passed to the person or for the use described in a if in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in or a pooled_income_fund described in c revrul_80_281 1980_2_cb_282 considers a situation where the donor purchases an annuity from a charitable_organization that is payable for the donor's life from the general funds of the charity the ruling concludes that because the annuity is payable out of the charity’s general funds rather than the transferred funds the donor has not retained any interest in the transferred funds accordingly the provisions of sec_2522 providing gift_tax rules similar to sec_2055 are not applicable the ruling concludes that a gift_tax_charitable_deduction is allowable equal to the plr-120773-01 amount by which the value of the property transferred by the donor exceeds the present_value of the annuity revrul_84_162 1984_2_cb_200 provides that the valuation tables contained in sec_25_2512-5 of the gift_tax regulations and sec_20_2031-7 of the estate_tax regulations are to be used in determining the value of annuity purchased from a charitable_organization in the instant case pursuant to the gift annuity agreement and the ira beneficiary designation the ira proceeds will be paid to charity in exchange for an annuity payable by charity to annuitant if she is living on the date of taxpayer’s death under the annuity agreement a specific amount that is determinable as of the taxpayer’s date of death will be payable annually to annuitant for her lifetime the annuity is not subject_to sale assignment or commutation further the annuity will be payable from the general funds of charity under these circumstances we conclude that an estate_tax charitable deduction will be allowed to taxpayer’s estate equal to the value of the ira on the date of death less the present_value determined as of the date of death of the annuity payable to annuitant the present_value of the annuity will be determined under sec_7520 and sec_20_2031-7 of the estate_tax regulations ruling sec_691 provides that the amount of all items of gross_income in respect of a decedent which are not properly includible in respect of the taxable_period in which falls the date of the decedent’s death or a prior period including the amount of all items fo gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent’s estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent’s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent’s estate of such right sec_1_691_a_-1 provides that the term income_in_respect_of_a_decedent refers to those amounts to which a decedent was entitled as gross_income but which were not properly includible in computing the decedent’s taxable_income for the taxable_year ending with the date of the decedent’s death or for a previous taxable_year under the method_of_accounting employed by the decedent sec_691 provides that the right described in sec_691 to receive an amount shall be treated in the hands of the estate of the decedent or any person who acquired such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent as if it had been acquired by the estate or such person in the transaction in which the right to receive the income was originally derived and the amount includible in gross_income under sec_691 or shall plr-120773-01 be considered in the hands of the estate or such person to have the character which it would have had in the hands of the decedent if the decedent had lived and received such amount based on the information submitted and the representations made we conclude that if charity is named as the designated_beneficiary of taxpayer’s ira then the proceeds distributed to the charity from the taxpayer’s ira will be items of income_in_respect_of_a_decedent to the charity under sec_691 of the code when distributed to the charity the proceeds from the ira will not be income_in_respect_of_a_decedent to the taxpayers’ estate the character of the income_in_respect_of_a_decedent in the hands of the charity will be considered to have the character that it would have had in the hands of taxpayer if taxpayer had lived and received such amounts in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours george l masnik chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
